This was an action of dower. It was tried at the Monmouth Nisi Prius, before Kistsey, C. J., and--, and, on the trial, the following points were ruled by the court:
1st. The plea of que unques seisie admits the fact of marriage, and the death of the husband; and, therefore, there is no necessity for the demandant to go into proof of either of those circumstances.
2d. To support the issue on this plea, on her part, she is not bound to prove a title in her husband, hut only a seizin of the estate during the coverture. Gilb. Ev. 87. See English v. Wright, ante 437.
[453] 3d. The wife is not barred of dower by joining iu a conveyance with the hnsband, unless she also acknowledged the deed agreeably to the form prescribed by the act of assembly. Allinson 130. See Tuthill et ux. v. Townley, ante 242.
4th. Where the husband does not die seized, the demand-ant cannot recover either damages or costs. See Fisher v. Morgan, ante 125.
The jury found generally for the demandant, without damages or costs.
Stockton, for demandant.
Frelinghuysen, for tenant.
Cited in Martin v. Martin, 2 Gr. 128; Hyatt v. Ackerson, Id. 566,